United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0160
Issued: May 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 1, 2016 appellant, through counsel, filed a timely appeal from an
August 23, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition in the performance of duty on July 11, 2015.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § et seq.

On appeal counsel asserts that the August 23, 2016 decision is contrary to law and fact.
FACTUAL HISTORY
On August 10, 2015 appellant, then a 65-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on July 11, 2015 she witnessed a verbal altercation
between coworkers while working, and that this frightened her. She stopped work on
July 13, 2015. M.S., a supervisor of distribution operations at the employing establishment,
indicated on the claim form that no fist fight or altercation occurred on the workroom floor
during any tour when appellant was working.
In a formal controversion of the claim, M.D., an employing establishment health and
resource management (HRM) specialist, noted that appellant did not report any incident on
July 11, 2015, and that on the claim form the supervisor noted that no fight or altercation
occurred. The HRM specialist advised that appellant had an additional claim for carpal tunnel
syndrome and myofascial pain syndrome, adjudicated by OWCP under File No. xxxxxx012, and
had returned to full duty under that claim on July 9, 2009.3
In correspondence dated July 16, 2015, addressed to the employing establishment,
Dr. Susan Biener Bergman, a Board-certified physiatrist, advised on July 16, 2015 that appellant
was under her care for carpal tunnel syndrome and myofascial pain syndrome, with additional
symptoms of headaches, dizziness, nausea, visual changes, and a number of unexplained falls.
She noted that appellant had been on a six-week medical leave of absence earlier that year and
upon her return, reported that coworkers were creating an unsafe environment. Dr. Bergman
described appellant’s report that the previous week she witnessed a violent fist fight, including a
very aggressive coworker who made threats and this caused appellant to fear that he would bring
a weapon to work.
By letter dated September 2, 2015, OWCP informed appellant of the evidence needed to
support her emotional condition claim. It asked that she respond to a questionnaire detailing how
the claimed work incident occurred as well as her description of how her emotional condition
developed.
In an August 10, 2015 report, Dr. John P. Hennessy, a psychologist, indicated that
appellant had been under his care for several years for anxiety, depression, and stress. He related
that on July 11, 2015 she was confronted by two employees who shouted loudly with a very real
potential of a violent episode. Dr. Hennessey advised that the traumatic event of July 11, 2015
resulted in an acute stress disorder caused by intense fear, helplessness, and horror such that
appellant now had difficulty sleeping, poor concentration, and an exaggerated startle response.
He concluded that appellant continued under intensive cognitive/behavioral psychotherapy as the
result of the symptoms caused by this incident.
Dr. Bergman provided a duty status report (Form CA-17) on July 27, 2015 with physical
restrictions. She also noted that appellant could not be around loud noises or anyone coming up
3

OWCP adjudicated the instant claim under File No. xxxxxx938. File No. xxxxxx012 is not presently before the
Board.

2

behind her. Dr. Bergman advised that appellant had post-traumatic stress disorder (PTSD)
symptoms, triggered by loud noises and threatening gestures, noting that appellant was
frightened by a threatening gesture from a coworker. She diagnosed severe depression,
fibromyalgia with muscle pain, and headaches. Dr. Bergman indicated that appellant could
return to work on August 27, 2015.
By decision dated October 14, 2015, OWCP denied the claim. It noted that appellant had
not responded to the development questionnaire and found that the evidence submitted was
insufficient to support that the claimed event occurred.
Appellant, through counsel, timely requested a hearing with OWCP’s Branch of Hearings
and Review. In an August 27, 2015 report, Dr. Bergman reported that appellant had been under
her care for eight years for episodic myofascial pain, upper extremity overuse, fibromyalgia, and
severe depression. She advised that appellant could return to part-time work on August 28, 2015
on a trial basis provided that she was protected from loud noises, sudden approaches, or
aggressive gestures.4 On October 13, 2015 Dr. Bergman noted that appellant had been on
medical leave and had requested medical retirement. She advised that appellant had chronic
myofascial pain and PTSD and again advised that appellant could return to part-time modified
duty on a trial basis. On October 6, 2015 Dr. Hennessy reported that appellant was fit for light
duty with the restrictions he provided on March 24, 2015.5
At the hearing, held on June 13, 2016, the hearing representative noted that appellant did
not respond to OWCP’s development questionnaire. Appellant testified that she had retired in
December 2015. She described the July 11, 2015 incident, stating that she heard someone say,
“don’t push me,” looked up and saw two men physically fighting. Appellant indicated that when
she told her supervisor, M.S., she replied that everything was fine, so that appellant herself
reported it to security, who came to investigate and, again, M.S. indicated that everything was
fine. Appellant noted that no coworker would provide a witness statement and that she stopped
work because she became fearful of the workplace, noting that the workers argued and talked
loudly and made fighting motions, and that nothing was done by management. She felt it was an
unsafe environment. Appellant noted that she had been treated by Dr. Hennessy since 2003 for
anxiety, depression, and PTSD. The hearing representative asked that she provide records from
Dr. Hennessy and obtain the security report. The record was left open 30 days.
By decision dated August 23, 2016, an OWCP hearing representative found that appellant
had not established a compensable factor of employment and affirmed the October 14, 2015
decision.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
4

Only the first page of the report is found in the case record.

5

A March 24, 2015 report is not found in the case record.

3

incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.6 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.7 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.8
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,9 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.10 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from her emotional reaction to a special assignment or other requirement imposed by the
employing establishment or by the nature of the work.11 Allegations alone by a claimant are
insufficient to establish a factual basis for an emotional condition claim.12 Where the claimant
alleges compensable factors of employment, she must substantiate such allegations with
probative and reliable evidence.13 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty on July 11, 2015.
Appellant has not attributed her emotional condition to the performance of her regular
work duties or to any special work requirement arising from her employment duties under

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Id.

9

28 ECAB 125 (1976).

10

See Robert W. Johns, 51 ECAB 137 (1999).

11

Lillian Cutler, supra note 9.

12

J.F., 59 ECAB 331 (2008).

13

M.D., 59 ECAB 211 (2007).

14

Roger Williams, 52 ECAB 468 (2001).

4

Cutler.15 Rather, her claim pertains to events that occurred on July 11, 2015 in which she alleges
that she witnessed a physical and verbal altercation between two male coworkers and that this
caused an unsafe work environment which led to her PTSD, anxiety, and depression.
The Board finds that the claimed incident of July 11, 2015 did not occur as alleged.
Appellant submitted no evidence, such as a statement from a witness, corroborating that the
incident on July 11, 2015 occurred as claimed. M.S., a supervisor, advised that no fist fight or
altercation occurred on the workroom floor during any tour when appellant was working.
OWCP, by letter dated September 2, 2015, informed appellant of the evidence needed to support
her claim. It asked that she respond to a questionnaire describing how the claimed incident
occurred and how her emotional condition developed. Appellant did not respond with the
information requested in the September 2, 2015 development letter, nor did she furnish the
information requested by the hearing representative at the June 13, 2016 hearing.16
Appellant submitted no evidence to support her allegations regarding the claimed July 11,
2015 incident.
For the foregoing reasons, the Board finds that appellant has not established that the
claimed incident occurred as alleged. Therefore, she has not met her burden of proof to establish
that she sustained an emotional condition in the performance of duty. As appellant did not
establish a compensable employment factor, the Board need not consider the medical evidence of
record.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this decision regarding the merits of appellant’s
claim, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty on July 11, 2015.

15

See James E. Norris, 52 ECAB 93 (2000).

16

See David S. Lee, 56 ECAB 602 (2005).

17

See Katherine A. Berg, 54 ECAB 262 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the August 23, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

